Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000778
                                                        01-OCT-2014
                                                        11:34 AM

                           SCWC-12-0000778


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I

                  NOEL MADAMBA CONTRACTING, LLC,

         Petitioner/Movant and Cross-Respondent-Appellant,


                                 vs.


                 RAMON ROMERO and CASSIE ROMERO,

     Respondents/Respondents and Cross-Petitioners-Appellees,


                                 and


                      A&B GREEN BUILDING LLC,

               Respondent/Cross-Respondent-Appellee.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (CAAP-12-0000868 & CAAP-12-0000778; S.P. NO. 12-1-0210)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


           Petitioner/Movant and Cross-Respondent-Appellant Noel

 Madamba Contracting, LLC’s Application for Writ of Certiorari

 filed on August 19, 2014, is hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be
 heard in this case. Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawai'i, October 1, 2014.

 Samuel P. King, Jr.              /s/ Mark E. Recktenwald

 for petitioner

                                  /s/ Paula A. Nakayama

 Keith Y. Yamada and

 Michael C. Schwartz              /s/ Sabrina S. McKenna

 for respondents

                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson